DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The preliminary amendment submitted on 08/05/2022 is acknowledged. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) and embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. Specifically, “the computer storage medium” as disclosed within the specification of Paragraph [0097] describes “the present disclosure may also be implemented as a device or device program (for example, a computer program and a computer program product) for performing part or all of the methods described herein. Such a program implementing the present disclosure may be stored on a computer-readable medium or may have the form of one or more signals. Such signals may be downloaded from the internet websites, or provided on carrier signals, or in any other form”, and as a result, the claim is drawn to such a recording medium that covers both transitory and non-transitory embodiments. Thus, the claims are not eligible subject matter. It is recommended to amend and narrow the claims to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non- transitory" to the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claims 1, 8, 11-12, recite “acquiring position-posture tracking data of an own user collected by the virtual reality equipment by using a second thread that is parallel to the first thread and started by the virtual reality equipment, and updating position-posture status of an own avatar in the virtual reality scene by using the position-posture tracking data of the own user collected”. According to the specification para. [0023], the word “own” is used correctly to imply possession of the user “the calculation frequency with which the VR equipment collects the position-posture tracking data of its own user is different from the calculation frequency with which the data processing server obtains the position-posture merging data, therefore, in this embodiment, each VR equipment starts two parallel processing threads to update the position-posture status of its own avatar and the position-posture status of other user avatars respectively, so as to avoid the delay of position-posture status update caused by different calculation frequencies”. However, in the currently presented claims, “an own user” or “an own avatar” seem to lack the appropriate grammar. Although the specification uses these words interchangeably as described the in para. [0038], they present ambiguity for the claims. Clarification is respectfully requested. 

Allowable Subject Matter
Claims 1-4, 6-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the 35 U.S.C. 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art made of record, namely, Niles (US Publication Number 2018/0374268) disclosed systems and methods for automatically customizing a mixed reality immersive, environment scene of a real-world event. Capture devices (e.g., mobile phones) positioned at the real-world event may capture scenes from the event at different points of view. A remote processing unit may generate a mixed reality environment based on a three-dimensional representation of the real-world event from the captured scenes and various virtual elements. A remote user device may display a representation of this mixed reality environment and detect associated input at the device. The processing unit may, in turn, simulate manipulation of the real-world scenes based on the detected input.
However, the prior art made of record does not teach “wherein the updating position-posture status of user avatars having a same user ID in the virtual reality scene of each virtual reality equipment by using the position-posture merging data and its carried user IDs comprises: acquiring the position-posture merging data by using a first thread started by the virtual reality equipment, and rendering and updating the user avatars having a same user ID in the virtual reality scene using the position-posture merging data and its carried user IDs; and acquiring position-posture tracking data of an own user collected by the virtual reality equipment by using a second thread that is parallel to the first thread and started by the virtual reality equipment, and updating position-posture status of an own avatar in the virtual reality scene by using the position-posture tracking data of the own user collected” (in combination with the other claimed limitations and/or features), as claimed in independent claims 1, 8 and 11-12.
Dependent claims 2-4, 6-7 would be allowable as they depend from an allowable base independent claim 1.
Dependent claims 9-10 would be allowable as they depend from an allowable base independent claim 8.
Dependent claims 13-17 would be allowable as they depend from an allowable base independent claim 11.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674